                                                                      May 4, 2021

BY EMAIL
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                              MEMO ENDORSED
       Re:     United States v. Mark Putnam
               20 Cr. 362 (KPF)

Honorable Judge Failla,

        I write, as counsel to Mark Putnam in the above-captioned matter, to respectfully request
that the Court modify Mr. Putnam’s pretrial conditions of release to allow him to reside in the
District of Connecticut. Pretrial Services and the Government do not object to this request.

       On Monday, March 16, 2020, Mr. Putnam was presented in Magistrate Court. Magistrate
Judge Stewart D. Aaron set the following bail conditions:

       $25,000 personal recognizance bond to be co-signed by two financially responsible
       persons; compliance with pre-trial supervision as directed; surrender of travel documents
       with no new applications and travel restricted to the Southern and Eastern Districts of
       New York (which may be extended for work purposes with approval from pretrial
       services); submission to urinalysis; no possession of firearms/destructive devices/other
       weapons; and no contact with the alleged victim.

        On Wednesday, March 18, 2020, the Government appealed Magistrate Judge Aaron’s
bail determination to Part I. In addition to the above bail conditions, Judge Caproni ruled that
Mr. Putnam must also be subject to a curfew, from 8pm to 5am, which may be extended for
work purposes with approval from pretrial services. The curfew is enforced by electronic
monitoring. The following day, Mr. Putnam requested (on consent of the Government and
pretrial services) that the bail conditions be modified to allow him to travel to the District of New
Jersey for medical appointments only. Magistrate Judge Aaron subsequently modified the bail
conditions accordingly.
            On June 25, 2020, Magistrate Judge Gorenstein granted Mr. Putnam’s request for a bail
     modification to enable him to continue working full time while his case is pending, amending the
     conditions as follows: (1) replacement of electronic monitoring by GPS location monitoring; (2)
     removal of curfew; and (3) imposition of the requirement that Mr. Putnam maintain or seek
     employment.

            On April 12, 2021, the Court granted Mr. Putnam’s request for a bail modification to
     allow him to reside in New Jersey following an electrical fire that demolished Mr. Putnam’s
     home. Unfortunately, despite his best efforts, Mr. Putnam has been unable to secure permanent
     housing in New Jersey and has continued to reside in temporary housing in New York City.
     Currently, Mr. Putnam is residing in a men’s shelter. He now respectfully requests a bail
     modification that would allow him to reside with a good friend in the District of Connecticut.
     The Government and Pretrial Services do not object to this request.

            Thank you for your consideration of this request.


     Respectfully submitted,

     /s/
     Marne Lenox
     Assistant Federal Defender
     (212) 417-8721




     cc:    Marguerite Colson, Assistant U.S. Attorney
            Ashley Cosme, Pretrial Services Officer




Application GRANTED.

Dated:     May 4, 2021                              SO ORDERED.
           New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
